Citation Nr: 1044115	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for lumbar strain, during the period prior to February 14, 2008.

2.  Entitlement to an increased rating for iliotibial band (ITB) 
syndrome of the left knee, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for left greater 
trochanteric bursitis, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to service connection for hypertension, including 
as secondary to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to February 
1999.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision by the RO in Montgomery, 
Alabama.  By a statement dated in December 2008, the Veteran said 
he was satisfied with the 20 percent rating assigned for lumbar 
strain effective February 14, 2008, but believed an increased 
rating was warranted prior to that date.  Hence, this issue is 
characterized as noted on the first page of this remand.  A 
personal hearing was held before the undersigned Veterans Law 
Judge in March 2009.  

In an August 2009 decision, the Board denied an increase in a 10 
percent rating for service-connected lumbar strain prior to 
February 14, 2008, and denied an increase in a 10 percent rating 
for ITB syndrome of the left knee.  The Veteran then appealed to 
the United States Court of Appeals for Veterans Claims (Court).  
In a February 2010 joint motion to the Court, the parties (the 
Veteran and the VA Secretary) requested that the Board decision 
be vacated as to the above two issues, and that these two issues 
be remanded.  In a February 2010 Court order, the joint motion 
for partial remand was granted, and the Board's August 2009 
decision was vacated only as to these two issues, which were 
remanded to the Board.  In its February 2010 order, the Court 
dismissed the appeal as to entitlement to an effective date prior 
to February 14, 2008 for the assignment of a separate 30 percent 
rating for limitation of extension of the left knee.  The case 
was subsequently returned to the Board.  


In its August 2009 decision and remand, the Board also remanded 
appeals for an increased rating for left greater trochanteric 
bursitis and for service connection for hypertension, for 
additional procedural and evidentiary development.  It appears 
that the remand actions were not completed, most likely due to 
the transfer of the Veteran's claims file to the Court in 
connection with his appeal as to the two issues discussed above.  
As a result, there has not been substantial compliance with the 
remand directives, and thus another remand is warranted as to 
these issues.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

As noted above, the Court vacated and remanded the issues of 
entitlement to an increase in a 10 percent rating for service-
connected lumbar strain during the period prior to February 14, 
2008, and entitlement to an increase in a 10 percent rating for 
ITB syndrome of the left knee, and instructed the Board to 
readjudicate these claims.  

During the period in which the Veteran's claims file was at the 
Court, the AMC was processing the Board's August 2009 remand as 
to other issues, and obtained additional pertinent medical 
evidence regarding the service-connected back and left knee 
disabilities, including VA treatment records and a report of an 
April 2010 VA examination.  This new, relevant evidence has not 
yet been reviewed by the RO, as required under governing 
regulation.  The Veteran has not waived RO review of this 
evidence.  See 38 C.F.R. § 20.1304.  To avoid prejudice to the 
Veteran, and to avoid piecemeal adjudication of his claims, the 
Board finds that these issues must be remanded to the RO via the 
AMC, in order for the new evidence to be reviewed by the RO in 
the first instance.  Id.; Bernard v. Brown, 4 Vet. App. 384 
(1993).

As noted above, in its August 2009 decision and remand, the Board 
remanded the appeals for an increased rating for left greater 
trochanteric bursitis and for service connection for 
hypertension, for additional procedural and evidentiary 
development.  It appears that the remand actions were not 
completed, most likely due to the transfer of the Veteran's 
claims file to the Court in connection with his appeal as to the 
issues discussed above.  As a result, there has not been 
substantial compliance with the remand directives, and thus 
another remand is warranted.   Stegall, 11 Vet. App. at 268.

Since the August 2009 remand, VA examinations were conducted in 
April 2010, and additional recent VA medical records were 
obtained.  However, it does not appear that the RO/AMC has 
reviewed the additional pertinent evidence received since the 
August 2009 remand.  As such, remand is required for such review 
and issuance of a supplemental statement of the case.  38 C.F.R. 
§§ 19.31, 19.38. 

The Board notes that, as pointed out by the Court, in rating 
musculoskeletal disabilities, it is appropriate to consider 
additional limitation of function due to factors such as pain, 
weakness, incoordination and fatigability.  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. §§ 
4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  In addition, when assessing the 
severity of a musculoskeletal disability that is at least partly 
rated on the basis of limitation of motion, VA is generally 
required to consider the extent that the Veteran may have 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent of 
his pain, weakness, premature or excess fatigability, and 
incoordination.  DeLuca at 204-7 (1995); see also 38 C.F.R. §§ 
4.40, 4.45, 4.59.  When readjudicating the claims for increased 
ratings for disabilities of the lumbar spine, ITB syndrome of the 
left knee, and left hip, the RO/AMC must consider these factors.

Moreover, the issue of entitlement to an increased rating for 
service-connected left trochanteric bursitis was remanded in part 
to obtain a report of a magnetic resonance imaging (MRI) scan of 
the left hip that was scheduled to be performed in March 2009 at 
a VA Medical Center (VAMC).  Such report has not yet been 
obtained.  The RO should attempt to obtain this report, if in 
fact such a study was done.  38 U.S.C.A. § 5103A(c); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).  If the study 
was not done, or if the report is unavailable, the RO should 
annotate this fact in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain a 
record of a VA hip MRI scan that was 
scheduled for March 2009 at the Tuskegee 
VAMC.  If the study was not done, or if the 
report is unavailable, the RO should annotate 
this fact in the claims file.

2.  The RO/AMC should readjudicate the claims 
with consideration of all of the evidence of 
record, including all of the evidence 
obtained since the August 2009 Board 
decision.  As to the increased rating claims, 
the RO/AMC must consider 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca, supra, as applicable.  
As to the claim for service connection for 
hypertension, including as secondary to 
service-connected disabilities, the RO/AMC 
must consider 38 C.F.R. § 3.310 and Allen v. 
Brown, 7 Vet. App. 439 (1995).  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case 
and given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


